DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
First engagement element (claim 1)
Second engagement element (claim 1)
Phasing adjuster (claim 13)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Element (First engagement element - claim 1)
Element (Second engagement element - claim 1)
Adjuster (Phasing adjuster - claim 13)
coupled with functional language 
Configured to engage with a second engagement element (First engagement element - claim 1)
Engaged with the first engagement element (Second engagement element - claim 1)
Configured to be drivably connected to the second camshaft element (Phasing adjuster - claim 13)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
teeth or geared portions (¶0058) (First engagement element - claim 1)
teeth or geared portions (¶0058) (Second engagement element - claim 1)
first engagement element including teeth or geared portions (¶0058) (Phasing adjuster - claim 13)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 11, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent document DE 102014116191 to Meusel et al. (Meusel)(see English language machine translation attached with non-final office action filed 4-27-2022).
Regarding claim 1:
A camshaft phaser arrangement (figure 2) configured for adjusting a phase between a first camshaft element (12) and a second camshaft element (23), the camshaft phaser arrangement comprising: 
a stator (34) configured to be drivably connected (connected via shaft 22 and 35) to a crankshaft (3); 
a rotor (32) configured to be drivably connected (translation page 4, ¶7) to the first camshaft element (12), the rotor (32) being configured to be selectively rotationally driven such that rotation of the rotor (32) is configured to phase the first camshaft element (translation, page 4, ¶10); and 
a phasing adjuster (44) configured to pivot (first engagement element 44 pivots/rotates about axis 11 relative to bearing 14) based on rotation of the rotor (rotation of rotor 32 is transferred to 44; translation page 4, ¶8-9), the phasing adjuster including a first engagement element (gear 44; see the 35 USC 112(f) claim interpretation above) configured to engage with a second engagement element (gear 45; see the 35 USC 112(f) claim interpretation above) on the second camshaft element (23), such that rotation of the rotor (32) is configured to phase the second camshaft element (23) via the phasing adjuster (rotor 32 pivots 44 which sings 45 which spins phaser 40; translation, page 5, ¶2).  

Regarding claim 7:
The camshaft phaser arrangement according to claim 1, wherein the first engagement element (gear 44; see the 35 USC 112(f) claim interpretation above) and the second engagement element (gear 45; see the 35 USC 112(f) claim interpretation above) include gears (translation, page 4, ¶9) configured to mate with each other.  

Regarding claim 8:
The camshaft phaser arrangement according to claim 1, wherein the first camshaft element (12) and the second camshaft element (23) are phased at different rates (first camshaft element 12 is phased by the rotor 32 while the second camshaft element 23 is phased by rotor 32 and rotor 42 and when both rotors are in motion the second camshaft element 23 will phase at a different rate due to the motion of both) as the rotor (32) is rotationally driven, and the phasing adjuster (44) is mounted off-axis (the phasing element includes the first engagement element which has been interpreted as (see the 35 USC 112(f) claim interpretation above) the teeth or geared portion of 44 which are offset from the primary rotational axis 11) from a primary rotational axis (11) of the camshaft phaser arrangement (34 and 32).  

Regarding claim 11:
The camshaft phaser arrangement according to claim 1, wherein the phasing adjuster (44) is mounted away (44 is offset from the primary axis 21) from a primary rotational axis (21) of the camshaft phaser arrangement (one of two rotational axis (11 and 21) for the camshaft phaser arrangement shown in figure 2).  

Regarding claim 13:
A camshaft phaser arrangement (figure 2) configured for adjusting a phase between a first camshaft element (12) and a second camshaft element (23), the camshaft phaser arrangement comprising: 
a rotor (32) configured to be connected to the first camshaft element (12), the rotor (32) being configured to be selectively rotationally driven such that rotation of the rotor (32) is configured to phase the first camshaft element (12) (translation, page 4, ¶10); and 
a phasing adjuster (44; see the 35 USC 112(f) claim interpretation above) configured to be drivably connected (connected via 45 and phaser 40) to the second camshaft element (23), the phasing adjuster also being connected to the rotor (32) such that rotation of the rotor (32) causes the phasing adjuster to pivot  (rotation of rotor 32 is transferred to 44; translation page 4, ¶8-9) and is configured to phase the second camshaft element (23) (translation, page 5, ¶2).  

Regarding claim 19:
The camshaft phaser arrangement according to claim 13, wherein the rotor (32) is configured to variably adjust a phase of the first (12) and second (23) camshaft elements (rotation of rotor 32 is transferred to 40 via transmission 43 including gears 44 and 45; translation page 4, ¶8-9) (translation, page 5, ¶2).  

Regarding claim 20:
The camshaft phaser arrangement according to claim 13, wherein the phasing adjuster (44) includes a gear (translation, page 4, ¶9) configured to engage with a corresponding gear (45) on (45 is mounted to the second camshaft element 23 via phaser 40) the second camshaft element (23).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meusel as applied to claim13 above as further evidenced European patent document EP 0799976 to Mikame et al. and German patent document DE 102013222391 to Hayashi et al..
Regarding claim 14:
Meusel fails to explicitly disclose:
The camshaft phaser arrangement according to claim 13, wherein the rotor is connected to the phasing adjuster via a pin.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the rotor 32 is connected to the phasing adjuster 44 via a pin. Figure 2 is a schematic diagram which shows a shaft (see figure 1 below, element A) connecting the rotor 32 to the phasing adjuster 44. Further, it is well known in the camshaft phaser art to connect two components with pins in order to transfer toque from one component as required by the components 32 and 44 of Muesel. This is further evidenced by European patent document EP 0799976 to Mikame and German patent document DE 102013222391 to Hayashi which show a pin arranged between co-rotating components in order to transfer the torque from one component to another (Hiyashi shows pins 67 and 41 between co-rotating components 15 and 24 and Mikame shows pin 30 between co-rotating components 12 and 14).

    PNG
    media_image1.png
    661
    719
    media_image1.png
    Greyscale

Figure 1 – figure 2 of Meusel, annotated by the examiner

Allowable Subject Matter
Claims 2-6, 9-10, 12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.
Regarding the 35 USC 102 claim 1 rejection:
The applicant has argued that the above rejection of claim 1 is improper for several reasons. First, the applicant argues the first engagement element 44 does not pivot based on the rotation of the rotor 32. However, the office disagrees with this argument. First, Merriam Webster defines pivot as “turning on or as if on a pivot” which indicates that an object needs only turn as if on a pivot to read on the pivoting language on the claim. In this case, the first engagement element 44 pivots/turns as if on a pivot/rotates as the rotor 32 spins it via the connection A as shown in figure 1 above. Further, the applicant should note that the claim language does not require the first engagement element to pivot relative to the rotor but only indicates the phasing adjuster/first engagement element pivots based on the rotation of the rotor. For this reason, the applicants argument is not persuasive. Further, the applicant has argued that first engagement element 44 does not pivot since it lacks a pivoting element. However, the office is not persuaded by this argument. As indicated above, the term “pivot” does not require a pivoting element but only to turn as if on a pivot which the first engagement element/gear/teeth 44 pivots/turns/rotates relative to other structures in the assembly including bearings 14 and 24. For this reason, the applicants arguments are not persuasive and the above rejections are maintained.

Regarding the 35 USC 102 claim 8 rejection:
The applicant has amended the claim to overcome the above rejection however as indicated above the reference still reads on the claim.

Regarding the claim objections:
	The applicants amendments to the claims have addressed the previous claim objections and for this reason they are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746